Per Curiam : This is the case referred to in Parker v. County of Richland, {ante, p. 165,) being an action by the appellee, for the use of the county, against William Parker, ex-county treasurer of said county, and the sureties upon his bond, to recover the. $300 mentioned in the stipulation set forth in the preceding case as salary for supervisor of assessments for the year 1900, and which was retained by him notwithstanding it had been disallowed by the county board. The circuit court found for the defendants, but the Appellate Court reversed that judgment and entered a judgment de novo for the amount of the bond, to be satisfied upon the payment of $326 damages and the costs of suit, being the $300 above mentioned and accrued interest thereon. For the reasons stated in the opinion in Parker v. County of Richland, supra, the judgment of the Appellate Court will be affirmed. Judgment affirmed.